Exhibit 10.5

[YEAR] PERFORMANCE STOCK AWARD AGREEMENT

Pursuant to the

FINANCIAL INSTITUTIONS, INC.

2015 LONG-TERM INCENTIVE PLAN

 

Name of Participant:    Date of Grant:    Number of Shares:    Service Period:
   The three-year period beginning on [DATE] and ending on [DATE] Earned Shares
and Vesting Schedule:    The Number of Shares set forth above shall become
Earned Shares based on the achievement of the applicable Performance Goals
during the applicable Performance Period and shall vest based on completion of
the Service Period in accordance with Exhibit B.

This PERFORMANCE STOCK AWARD AGREEMENT (this “Agreement”), dated as of [DATE],
is made between Financial Institutions, Inc. (the “Company”) and the above-named
individual (the “Participant”) to record the grant to the Participant of a
Performance Stock Award (the “Award”) on the Date of Grant set forth above
pursuant to Section 6.4 and Section 6.6 of the Financial Institutions, Inc. 2015
Long-Term Incentive Plan (the “Plan”). The Award is intended to qualify as
“performance-based compensation” under Code Section 162(m), and will be
interpreted and administered accordingly. Capitalized terms not defined in this
Agreement shall have the meaning given to such terms under the Plan.

The Company and the Participant hereby agree as follows:

Section 1. Grant of Shares. The Company hereby grants to the Participant, as of
the Date of Grant, subject to and in accordance with the terms and conditions of
the Plan and this Agreement, a Performance Stock Award for the Number of Shares
set forth above (the “Shares”).

Section 2. Achievement and Vesting of Shares. Subject to Section 3 below, and
the achievement of the applicable Performance Goals during the applicable
Performance Period (both as set forth on Exhibit B), provided that the
Participant provides substantial services and remains in continuous employment
with the Company or a Subsidiary through the end of the Service Period set forth
above, the Earned Shares shall vest on the last day of the Service Period.
Except as otherwise provided by Section 3 below, if the Participant ceases to
provide substantial services or remain in continuous employment with the Company
or a Subsidiary for any reason before the completion of the Service Period, the
Shares shall be immediately forfeited to the Company. Notwithstanding the
foregoing, before the Award will be earned, the Committee must determine and
certify in accordance with the requirements of Code Section 162(m), that the
Performance Goals and other material terms of the Award have been satisfied, and
if applicable, the level of performance achieved.

Section 3. Effects of Certain Events.

 

  (a) Change in Control. Subject to the terms of the Plan, if prior to the
completion of the Service Period set forth above there is a Change in Control:

 

  (i) if Replacement Awards are not provided to the Participant to replace
unvested Shares, then the number of the Participant’s Earned Shares shall be
determined at the target level of performance, and such Earned Shares shall vest
as of such date.

 

  (ii) if Replacement Awards are provided to the Participant to replace unvested
Shares, then in the event of the Participant’s Involuntary Termination during
the period of two (2) years immediately following the Change in Control, the
number of Earned Shares under such Replacement Awards shall be determined at the
target level of performance, and such Earned Shares shall become fully vested
and, if applicable, free of restrictions as of such date.



--------------------------------------------------------------------------------

  (b) Death or Disability. If during the Service Period, the Participant’s
employment with the Company or a Subsidiary terminates due to death or
Disability, then performance shall be determined as of the date of the
Participant’s termination of employment due to death or Disability, and the
Earned Shares, if any, from such performance, shall vest on a pro-rata basis on
the date of termination of employment due to death or Disability. The pro-rata
portion shall be determined by multiplying the number of Earned Shares by a
fraction, the numerator of which is the number of completed months in the
Service Period during which the participant was employed by the Company or a
Subsidiary, and the denominator of which is the number of months in the Service
Period.

 

  (c) Retirement. If a Participant terminates employment during the Service
Period due to Retirement, then the Award shall continue and a pro-rata number of
Earned Shares shall vest at the time specified by Section 2 above based on
actual performance through the end of the applicable Performance Period. Unless
Exhibit B provides otherwise, the pro-rata portion shall be determined by
multiplying the number of Earned Shares by a fraction, the numerator of which is
the number of completed months in the Service Period during which the
participant was employed by the Company or a Subsidiary, and the denominator of
which is the number of months in the Service Period.

“Retirement” shall mean the resignation or voluntary termination of employment
after attainment of age 65 and ten or more years of service with the Company or
a Subsidiary.

Section 4. Dividends. Notwithstanding Section 6.4(d) of the Plan, no dividends
shall accrue or be paid to the Participant with respect to any Shares subject to
the Award that have not become vested Shares or that are subject to any
restrictions or conditions on the record date for dividends.

Section 5. Rights as Shareholder. Except for the transfer and other restrictions
set forth elsewhere in this Agreement (including the limitations on dividends
set forth in Section 4 above) and in the Plan, the Participant, as record holder
of the Shares, shall possess all the rights of a holder of Common Stock
(including voting); provided, however, that prior to becoming vested and
transferable the certificates representing such Shares shall be held by the
Company for the benefit of the Participant. As the Shares become vested Shares,
the Company shall, as applicable, either remove the notations on any Shares
issued in book entry form which have vested or deliver to the Participant a
certificate or certificates evidencing the number of vested Shares. As noted
above, the Participant shall not receive any dividends on unvested Shares, and
such dividends shall be permanently forfeited.

Section 6. Legend. Each share certificate representing the Shares shall bear a
legend indicating that such Shares are “Restricted Stock” and are subject to the
provisions of this Agreement and the Plan.

Section 7. No Transferability. The Shares may not be sold, transferred, pledged,
assigned, encumbered, or otherwise alienated or hypothecated until they become
fully vested and transferable in accordance with Section 2 of this Agreement and
then only to the extent permitted under this Agreement and the Plan and by
applicable securities laws. Prior to full vesting and transferability, all
rights with respect to the Shares granted to a Participant under the Plan shall
be available, during such Participant’s lifetime, only to such Participant, or
in the event of the Disability of the Participant, to the Participant or the
legal representative of the Participant, or in the event of the death of the
Participant, to the legal representative of the Participant’s estate, or if no
legal representative has been appointed to the successor in interest determined
under the Participant’s will.

Section 8. Stock Power. Concurrently with the execution of this Agreement, the
Participant shall deliver to the Company a stock power, endorsed in blank,
relating to the Shares. Such stock power shall be in the form attached hereto as
Exhibit A. The stock power with respect to any certificate representing Shares
that do not vest shall be completed in the name of the Company by an officer of
the Company, and the Shares shall be returned to either authorized but unissued
shares or treasury shares, depending on their original source.

Section 9. Withholding Taxes. As a condition of and prior to the delivery or
release of any Shares, the Company shall be entitled to require the Participant
to remit to the Company an amount sufficient to satisfy the amount of any
federal, state, or local taxes required to be withheld with respect to the
transfer or vesting of the Shares, or any other taxable event related thereto.
The Committee may permit the Participant to make such payment in any form or
manner authorized by the Committee in its sole discretion, including, but not
limited to one or more of the forms specified below:

 

2



--------------------------------------------------------------------------------

  (a) U.S. dollars by personal check, bank draft, or money order payable to the
Company, by money transfer or direct account debits;

 

  (b) Delivery to the Company of a number of shares of Common Stock having an
aggregate fair market value of not less than the minimum tax withholding
required for the Award;

 

  (c) Involvement of a stockbroker in accordance with the federal margin rules
set forth in Regulation T;

 

  (d) A cashless exercise if and to the extent permissible by applicable law; or

 

  (e) Any combination of the above forms and methods.

In the event the Participant fails to provide timely payment of all sums
required by the Company pursuant to this Section 9, the Company shall have the
right and option, but not obligation, to treat such failure as an election by
the Participant to provide all or any portion of such required payment by means
of tendering Shares.

Section 10. Adjustments. As provided by the Plan, in the event of any increase
or decrease in the number of issued shares of Common Stock resulting from a
stock split, stock dividend, combination or exchange of shares, exchange for
other securities, reclassification, reorganization, recapitalization, or any
other increase or decrease in the number of outstanding shares of Common Stock
effected without consideration to the Company, the specified number of Shares
shall be proportionately adjusted to prevent dilution or enlargement of the
rights granted to, or available for, the Participant hereunder. Furthermore, if
and to the extent permissible for purposes of the “performance-based
compensation” exception under Code Section 162(m), the Committee shall adjust
the Performance Goals to the extent (if any) it determines that the adjustment
is necessary or advisable to preserve the intended incentives and benefits to
reflect any material change in corporate capitalization, any material corporate
transaction (such as a reorganization, combination, separation, merger,
acquisition, or any combination of the foregoing), or any complete or partial
liquidation of the Company, or any other similar special circumstances,
including the issuance of a significant number of shares of Common Stock.

Section 11. No Employment Rights. Nothing in the Plan or this Agreement confers
upon the Participant any right with respect to continuance of employment by the
Company or any of its Subsidiaries, or affects the right of the Company or any
of its Subsidiaries may have to terminate the Participant’s employment at any
time.

Section 12. Coordination with Plan. The Participant hereby acknowledges receipt
of a copy of the Plan and agrees to be bound by all of the terms and provisions
thereof including any that may conflict with those contained in this Agreement.

Section 13. Notices. All notices to the Company shall be in writing and sent to
the Company’s Director of Human Resources at the Company’s offices. Notices to
the Participant shall be addressed to the Participant at the Participant’s
address as it appears on the Company’s records.

Section 14. Amendment. The Company may alter, amend or terminate this Agreement
only with the Participant’s consent, except as otherwise expressly provided by
the Plan or this Agreement.

Section 15. Governing Law. This Agreement shall be governed by the laws of the
State of New York to the extent not preempted by federal law, without reference
to principles of conflict of laws, and construed accordingly.

Section 16. Compensation Recovery Policy. Notwithstanding any other provision of
this Agreement to the contrary, any Shares granted and/or issued hereunder,
and/or any amount received with respect to any sale of any such Shares, shall be
subject to potential cancellation, recoupment, rescission, payback or other
action in accordance with the terms of the Company’s compensation recovery
policy, if any, or any similar policy that the Company may adopt from time to
time (the “Policy”). The Participant agrees and consents to the Company’s
application, implementation and enforcement of (i) the Policy that may apply to
the Participant and (ii) any provision of applicable law relating to
cancellation, rescission, payback or recoupment of compensation, including, but
not limited to Section 10D of the Exchange Act, and expressly agrees that the
Company may take such actions as are necessary to effectuate the Policy or
applicable law without further consent or action being required by the
Participant. To the extent that the terms of this Agreement and the Policy or
any similar policy conflict, then the terms of such policy shall prevail.

 

3



--------------------------------------------------------------------------------

Section 17. Excise Tax Cap. In the event that a Participant becomes entitled to
any payment or benefit under this Agreement (such benefits together with any
other payments or benefits payable to the Participant under any other agreement
with the Participant, or plan or policy of the Company, are referred to in the
aggregate as the “Total Payments”), if all or any part of the Total Payments
will be subject to the tax imposed by Code Section 4999, or any similar tax that
may hereafter be imposed (the “Excise Tax”), then:

 

  (a) Within 30 days following the Participant’s termination of employment, the
Company will notify the Participant in writing: (1) whether the payments and
benefits under this Agreement, when added to any other payments and benefits
making up the Total Payments, exceed an amount equal to 299% of the
Participant’s “base amount” as defined in Code Section 280G(b)(3) (the “299%
Amount”); and (2) the amount that is equal to the 299% Amount.

 

  (b) The payments and benefits under this Agreement shall be reduced such that
the Total Payments do not exceed the 299% Amount, so that no portion of the
payments and benefits under this Agreement will be subject to the Excise Tax.
Any payment or benefit so reduced will be permanently forfeited and will not be
paid to the Participant.

 

  (c) The calculation of the 299% Amount and the determination of how much the
Participant’s payments and benefits must be reduced in order to avoid
application of the Excise Tax will be made by the Company’s public accounting
firm prior to the Participant’s termination of employment, which firm must be
reasonably acceptable to the Participant (the “Accounting Firm”). The Company
will cause the Accounting Firm to provide detailed supporting calculations of
its determinations to the Company and the Participant. Notice must be given to
the Accounting Firm within 15 business days after an event entitling the
Participant to a payment under this Agreement. All fees and expenses of the
Accounting Firm will be borne solely by the Company.

 

  (d) For purposes of making the reduction of amounts payable under this
Agreement, such amounts will be eliminated in compliance with the requirements
of Code Section 409A, to the extent applicable.

IN WITNESS WHEREOF, the Company and the Participant have caused this Agreement
to be executed on the date set forth opposite their respective signatures, but
effective as of the Date of Grant.

 

Dated:                          FOR THE COMPANY:     By:  

 

    Name:  

 

    Title:  

 

Dated:                          PARTICIPANT:     By:  

 

    Name:  

 

 

4



--------------------------------------------------------------------------------

EXHIBIT A

STOCK POWER

FOR VALUE RECEIVED, the undersigned does hereby sell, assign and transfer to
Financial Institutions, Inc. (the “Company”), XXXX shares of the Company’s
common stock represented by Certificate No. XXXXXXX. The undersigned authorizes
the Secretary of the Company to transfer the stock on the books of the Company
in the event of the forfeiture of any shares issued under the Performance Stock
Award Agreement dated as of [DATE], between the Company and the undersigned.

 

Dated:  

 

 

Name

 

5



--------------------------------------------------------------------------------

EXHIBIT B

PERFORMANCE PERIOD AND PERFORMANCE GOALS

Performance Period

The three-year period beginning on January 1, [YEAR] and ending on December 31,
[YEAR].

Performance Goals

XXX

Definitions.

XXX

Pro-Ration of Earned Shares

XXX

 

6